





Exhibit 10.1




AMENDMENT TO ASSET PURCHASE AGREEMENT - DOGONET




THIS AMENDMENT TO THE ASSET PURCHASE AGREEMENT (the “Amendment”) dated the 6th
day of July, 2011.




BY AND AMONG:

IMPACT TECHNOLOGIES INC., a Corporation incorporated pursuant to the laws of the
state of Nevada having an address at 611-1685 H Street, Blaine, Washington USA
98230




(the “Purchaser”)

 OF THE FIRST PART




AND:

SWEBBY INC., a corporation incorporated pursuant to the federal laws of Canada
having a registered address at Unit 203, 1428 West 6th Avenue, Vancouver,
British Columbia, V6H 4H4




(the “Vendor”)

 OF THE SECOND PART




AND:

DAVID DUPREY, an individual having an address at c/o Xeropolis Networks, Denman
Place, P.O. Box 47005, Vancouver, British Columbia, V6G 3E1 and LENNOX ONG, an
individual having an address at Unit 203, 1428 West 6th Avenue, Vancouver,
British Columbia, V6H 4H4




(collectively the “Covenantors”)

 OF THE THIRD PART




AND:

DIGAGOGO VENTURES CORP., a Corporation incorporated pursuant to the laws of the
state of Delaware having an address at 2011 Courtside Lane, Suite 101,
Charlotte, NC 28270




(“Digagogo”)

 OF THE FOURTH PART




WHEREAS:




A.

The Purchaser, the Vendor, the Covenantors and Digagogo entered into an Asset
Purchase Agreement dated June 27, 2011 (the “Purchase Agreement”);




B.

Section 9.6 of the Purchase Agreement sets out the addresses that all notices,
requests, demands or other communications be sent pursuant to the Purchase
Agreement;




C.

The parties erroneously identified the address for the Purchaser and Digagogo in
Section 9.6 of the Purchase Agreement as the address of Omni Data Capital Corp.
(“Omni”), a company providing management and consulting services to the
Purchaser and Digagogo and which consulted with the Purchaser in connection with
the transactions contemplated in the Purchase Agreement, rather than noting the
address of the Purchaser and Digagogo;




D.

The parties wish to amend Section 9.6 of the Purchase Agreement to correctly
identify the address of the Purchaser and Digagogo for delivery of notices,
requests, demands or other communications;




E.

Section 9.6 of the Purchase Agreement further provides that a copy of all
notices, requests, demands or other communications sent to the Purchaser or
Digagogo also be sent to Affinity Law Group and Section 1.1(cc) of the Purchase
Agreement defines “Purchaser’s Solicitors” to be Darcy L. Wray; and




F.

The parties erroneously identified Affinity Law Group and Darcy Wray as the
solicitors for the Purchaser or Digagogo, when such parties were in fact legal
counsel for Omni and accordingly the parties wish to amend Sections 1.1(cc) and
Section 9.6 of the Purchase Agreement to correctly identify the Purchaser’s
Solicitors and the address of the Purchaser and Digagogo.  





--------------------------------------------------------------------------------

- 2 -







NOW THEREFORE in consideration of the mutual covenants and conditions herein
contained (the receipt and sufficiency of which consideration is hereby
acknowledged by all parties), the parties have agreed and do hereby agree as
follows:




1.

Amendment to Definitions.  That the Purchase Agreement be amended by deleting
paragraph 1.1(cc) and replacing it with the following:




(cc)

“Purchaser’s Solicitors” means Carrillo Huettel, LLP;




2.

Amendment to Notices.  That the Purchase Agreement be amended by deleting
section 9.6 and replacing it with the following:




9.6

Notices.  All notices, requests, demands or other communications by the terms
hereof required or permitted to be given by one party to another shall be given
in writing by personal delivery, facsimile or other electronic transmission, or
by registered mail, postage prepaid, addressed to such other party or delivered
to such other party as follows, provided that in case of electronic transmission
and facsimile transmission, there is evidence of delivery:







to the Vendor:

Lennox Ong

  and the Covenantors

Unit 203, 1428 West 6th Avenue

Vancouver, B.C. Canada V6H4H4

Email: lennoxong@gmail.com




with a copy to:

Margo Langford, Barrister & Solicitor

17 Hillingdon Avenue

Toronto, Ontario, Canada M4C3H8

Email: newmedialaw@hushmail.com




to the Purchaser

    and Digagogo:

Digagogo Ventures Corp.

611-1685 H Street

Blaine, Washington USA 98230

Email:  info@digagogo.net




with a copy to:

Carrillo Huettel, LLP

3033 Fifth Avenue, Suite 400

San Diego, CA 92103

Email:  lcarrillo@carrillohuettel.com




or at such other address as may be given by any of them to the others in writing
from time to time and such notices, requests, demands or other communications
shall be deemed to have been received, if sent by facsimile, on the first (1st)
Business Day after sending or, if sent by registered mail, on the fifth (5th)
Business Day after mailing or, if delivered, upon the date of delivery.




3.

No Other Changes.  Other than as specifically set out herein, all other
provisions of the Purchase Agreement remain unamended and in full force and
effect.




4.

Counterpart Execution.  This Amendment may be signed by fax and in counterpart,
and each copy so signed shall be deemed to be an original, and all such
counterparts together shall constitute one and the same instrument.











--------------------------------------------------------------------------------

- 3 -







IN WITNESS WHEREOF the parties hereto have executed this Amendment as of the day
and year first above written.




EXECUTED by

IMPACT TECHNOLOGIES INC.

in the presence of:







/s/ Joselia Soares                                 

Witness

)

)

)

)

)

)

IMPACT TECHNOLOGIES INC.

per:










/s/ Fernando Londe                               

Authorized Signatory

 

 

 

 

 

 







EXECUTED by

SWEBBY INC.

in the presence of:







/s/ Margo Langford                                 

Witness




)

)

)

)

)

)

)




SWEBBY INC.

per:










/s/ Lennox Ong    

Authorized Signatory

 

 

 




SIGNED, SEALED and DELIVERED

by DAVID DUPREY in the presence of:







/s/ Margo Langford                                 

Witness




)

)

)

)

)

)

)
















/s/ David Duprey

DAVID DUPREY




 

 




SIGNED, SEALED and DELIVERED

by LENNOX ONG in the presence of:







/s/ Margo Langford                                 

Witness




)

)

)

)

)

)

)
















/s/ Lennox Ong

LENNOX ONG

 

 

 







EXECUTED by

DIGAGOGO VENTURES CORP.

in the presence of:







/s/ Joselia Soares                                  

Witness




)

)

)

)

)

)

)




DIGAGOGO VENTURES CORP.

per:










/s/ Fernando Londe

Authorized Signatory

 












